Citation Nr: 9917675	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  94-39 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine




THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post traumatic stress disorder (PTSD), currently 
rated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from April 1968 to 
February 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 decision of the RO.  

The Board remanded this case for additional development in 
October 1996.  

In its October 1996 remand, the Board noted that the issue of 
service connection for the veteran's alcoholism was 
inextricably intertwined with the developed issue referable 
to the evaluation of the service-connected PTSD.  The Board 
therefore directed the RO to take appropriate action with 
respect to this question.  Given the results of the 
development accomplished in this case, the Board finds it 
proper to proceed with appellate consideration of the 
developed issues without immediate consideration of the claim 
of secondary service connection for alcoholism.  Since that 
matter has not been developed for appellate review at this 
time, it is referred to the RO for all indicated action.  




FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The service-connected PTSD is not shown to be manifested 
by a severe social and industrial inadaptability or otherwise 
to preclude him from performing substantially gainful 
employment.  

3.  The service-connected PTSD is not shown to be manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships or otherwise to produce 
total social and industrial incapacity.  



CONCLUSION OF LAW

1.  The criteria for the assignment of a rating higher than 
50 percent for the service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.7, 4.16, 4.132 including Diagnostic Code 9411 
(1996);  38 C.F.R. §§ 4.7, 4.16, 4.130 including Diagnostic 
Code 9411 (1998).  

2.  The criteria for the assignment of a total compensation 
rating based on individual unemployability are not met.  
38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.341, 4.16 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Entitlement to an increased rating for PTSD

Initially, the Board finds sufficient evidence has been 
submitted to justify a belief that the veteran's claim for an 
increased evaluation for service-connected PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991);  Murphy v 
Derwinski, 1 Vet. App. 78 (1990).  All relevant evidence has 
been fully developed.  The VA's duty to assist the veteran 
has therefore been satisfied.  Id.  

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected PTSD is not 
adequate given the current symptomatology of the disability.  
In this regard, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of a veteran's 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1998).  

Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (1998).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to his service-connected 
PTSD and have found nothing in the record that would lead to 
a conclusion that the current evidence of record is 
inadequate for rating purposes.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  Id.  

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132 including 
Diagnostic Code 9411 (1996).  Primarily, it was rated on the 
basis of the degree to which psychoneurotic symptoms impaired 
the veteran's social and industrial ability.  Id.  Under this 
version of Diagnostic Code 9411, a 70 percent evaluation is 
warranted if the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the veteran's psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the veteran's ability to obtain or retain employment.  

Effective on November 7, 1996, the rating criteria were 
updated.  PTSD is now rated under new criteria codified at 
38 C.F.R. § 4.130 including Diagnostic Code 9411.  61 Fed. 
Reg. 52,695 (1996).  Under the new criteria, a 70 percent 
disability rating is warranted for PTSD manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.

The Board must consider the veteran's increased rating claim 
under both criteria that were in effect during the pendency 
of the veteran's claim and apply the most-favorable version.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).

In this case, the veteran has had various diagnoses of PTSD 
and alcohol abuse for many years.  An August 1991 VA 
examination report showed a diagnosis of "continuous" 
alcohol dependence but ruled out PTSD.  In a letter dated in 
June 1992, a VA physician's assistant described the veteran 
as suffering from "chronic and severe" PTSD.  Likewise, the 
report of a VA examination administered in October 1992 
confirmed the diagnosis of PTSD, although the examiner 
specifically noted that the veteran's alcoholism accounted 
for 90 percent of his disability while PTSD only accounted 
for 10 percent.  A letter dated in October 1993 from a 
substance abuse counselor tied most of the veteran's problems 
to his PTSD.  The report of a VA examination dated in 
February 1994 also states that the veteran's main diagnostic 
problem is PTSD, as opposed to alcoholism.  Additionally, the 
claims folder contains numerous records of VA treatment for 
alcoholism and PTSD.

Based on the confusing history of the veteran's psychiatric 
condition, the Board remanded the case in October 1996 in 
order to clarify the symptomatology caused solely by the 
service-connected PTSD and to separate it from that caused by 
any alcoholism.  Such an examination was performed in April 
1997.  

In the report of that examination, the examining physician 
gave a thorough description of the veteran's medical history 
and then noted the following:

I am unable to make a diagnosis of PTSD 
because of the overwhelming alcohol 
abuse.  I cannot rule out PTSD;  further, 
alcohol dementia may occur in the near 
future.  

[The veteran] is unable to work because 
of substance abuse, not because of PTSD.  
If alcohol dementia takes over alcohol 
abuse, what will have occurred will be 
analogous to alcohol dependence over 
taking (sic) PTSD, if in fact it ever 
existed.  (Italics added).  

This examination report represented the most recent and, as 
it was based on the specific dictates of the Board's October 
1996 remand and all the medical evidence of record, most 
comprehensive and relevant medical evidence of record 
concerning the veteran's PTSD.  Although the veteran's 
representative has expressed some disagreement with the 
examination report in his Informal Hearing Presentation in 
November 1998, this appears to be more a disagreement with 
the stated opinion rather than a specific argument as to the 
adequacy of the examination itself.  The "benefit of any 
reasonable doubt" the representative refers to applies to 
the adjudication process, not to the rendering of medical 
opinions.  The opinion set forth in the April 1997 medical 
examination is that of an unbiased medical professional and 
was administered specifically for the purpose to clarify the 
previous ambiguity as to presented medical questions.  The 
independent medical opinion requested by the veteran's 
representative would be unnecessary and would be duplicative 
in the Board's opinion.  

Turning to the specific requirements set forth in the rating 
code, the Board notes that there is no medical evidence of 
record showing the veteran's "ability to establish and 
maintain effective or favorable relationships" with people 
is "severely impaired" by his PTSD.  In fact, the overall 
medical evidence shows the veteran commonly drinks all day 
long.  Likewise, there is no medical evidence of 
"psychoneurotic symptoms of such severity and persistence" 
that there is "severe impairment" in the veteran's ability 
to obtain or retain employment due to PTSD.  In fact, the 
April 1997 examination report specifically states that the 
veteran was not unemployable due to PTSD.  Absent such 
findings, the veteran's PTSD is not shown to warrant the 
assignment of a rating of 70 percent or higher under the old 
criteria.  38 C.F.R. § 4.132 including Diagnostic Code 9411 
(1996).  

The most recent medical evidence of record describes almost 
no occupational and social impairment due to PTSD.  
Furthermore, it shows no findings of suicidal ideation, 
obsessional rituals, illogical, obscure, or irrelevant 
speech, panic, depression, impaired impulse control or an 
inability to establish and maintain effective relationships 
due to PTSD.  In fact, it seems highly likely based on the 
most recent medical evidence of record that the veteran does 
not even deserve the 50 percent schedular rating currently 
assigned for the condition.  Thus, the Board finds an 
increased rating is not shown to be warranted under the new 
criteria.  38 C.F.R. § 4.130 including Diagnostic Code 9411 
(1998).  

The Board notes there is no evidence of record showing that 
the veteran is precluded from securing or following a 
substantially gainful occupation due to his service-connected 
PTSD.  Although he certainly suffers from severe psychiatric 
disability, the most recent and most reliable medical 
evidence of record is persuasive in showing that an increase 
rating is not assignable for the service-connected PTSD.  

Based on its review of the evidentiary record in its 
entirety, and having considered both the old and new rating 
criteria, the Board therefore concludes the preponderance of 
the evidence is against the veteran's claims for a rating 
higher than 50 percent for the service-connected PTSD or for 
a total rating for compensation purposes based on individual 
unemployability.  



ORDER

An increased rating for the service-connected PTSD is denied.  

A total rating for compensation purposes based on individual 
unemployability is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

